DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/23/2021 have been entered. Claims 1-5 and 7-15 remain pending in the application. Applicant’s amendments overcome all previous rejections under 35 U.S.C. § 112(b) set forth in the Non-Final Rejection sent on 10/01/2021. 
Response to Arguments
Applicant’s arguments, see page 8, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1 and 14 under 25 U.S.C. § 103 regarding the structure of Edmond have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the 103 rejections below.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1 is objected to for the following informalities: “the universal joint” on line 16 of claim 1 should read as “a universal joint” for proper antecedent basis. 
Claim 7 depends from claim 6 which is a cancelled claim. For the purpose of examination the claim is being interpreted as being dependent from claim 5.
Claim 14 is objected to for the following informalities: “the universal joint” on line 19 of claim 1 should read as “a universal joint” for proper antecedent basis. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 restates the last limitation of amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (GB 543753 A1) in view of Guler (US 20060125283 A1) and Geiser (US 8622368 B2).
Regarding claim 1, Regarding claim 1, Reid teaches a door mechanism comprising (Pg. 2, lines 58-62; Fig. 1, valve element 1)
A door (Fig. 1, valve element 1); and
a door closure mechanism for moving the door between a first, open, position and second, 
closed position, the door closure mechanism comprising (Pg. 1, lines 71-83):
a drive screw (Fig. 1, spindle 3), the drive screw having a first, right handed thread portion and a
second, left handed thread portion (Pg. 2, lines 63-65; Fig. 1, screw threads 4 & 5);
a first drive nut threadedly engaged with the first thread portion (Pg. 2, lines 63-67; Fig. 1, nut-
member 6);
a second drive nut threadedly engaged with the second thread portion (Pg. 2, lines 63-67; Fig. 1,
nut-member 7);
a first drive linkage pivotally coupled to the first drive nut at one end and to the door at a
second, opposed end (Fig. 1, links 8, element 10, common pivot 12, lug 13);
a second drive linkage pivotally coupled to the second drive nut at one end and to the door at a

wherein rotation causes the first and second drive in opposite directions along the drive screw 
so as to raise or lower the door relative to the drive screw (Pg. 2, lines 70-74).
Reid fails to teach a drive motor coupled to a drive screw, the drive screw having a first, right
handed thread portion and a second, left handed thread portion;
whereby rotation of the drive motor causes the first and second drive in opposite directions
along the drive screw so as to raise or lower the door relative to the drive screw;
	and a stabilizer for resisting rotation of the door relative to the universal joint.
Guler teaches a drive arrangement for a hatch that has a drive motor (Fig. 3, drive motor 7) 
coupled to a drive screw (drive worm 30), the drive screw having a first, right handed thread portion and a second, left handed thread portion (¶ [0041], worm threads which run opposite one another); 
	whereby rotation of the drive motor causes the first and second drive in opposite directions
along the drive screw so as to raise or lower the door relative to the drive screw (¶ [0041], see Fig. 3, dotted line represents movement of lever);
	Specifically, the combination the examiner has in mind is to add the drive motor, drive screw and opposing threads to the lever of Reid. 
 It would have been prima facie obvious to one of ordinary skill in the art prior to the effective 
filing date of the claimed invention to have incorporated the teachings of Guler to modify Reid to include the above combination. Doing so would allow for easier operation as opposed to manual actuation (¶ [0006]).
	Geiser teaches of a valve with a stabilizer for resisting rotation of the door relative to the universal joint (Fig. 2, spring 51, ball joint 43b). 
	Specifically the combination the examiner has in mind is to add the spring and ball joint of Geiser to the valve of Reid. 

Regarding claim 2, Reid as modified teaches a door mechanism as claimed in claim 1, however, Reid fails to teach comprising a universal joint arranged between the second ends of the first and second drive linkages and the door.
Geiser teaches of a valve comprising a universal joint (Fig. 2, ball joint 43b) arranged between the second ends of the first and second drive linkages and the door (ball joint 43b located on the door and the end of the support 40).
Specifically, the combination the examiner has in mind is to add the ball joint of Geiser to the valve of Reid.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective 
filing date of the claimed invention to have taken the common pivot joint of Reid and replace it with the ball and socket joint of Edmond, as this form of universal joint is known in the art, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.).
Regarding claim 3, Reid as modified teaches a door closure mechanism as claimed in claim 2, and Geiser further teaches wherein the universal joint comprises a ball and socket (Fig. 2, ball 52 and ball holder 53).
Regarding claim 4, Reid as modified teaches a door closure mechanism as claimed in claim 2, and Geiser teaches further comprising a stabilizer for resisting rotation of the door relative to the universal joint (Fig. 2, spring 51, ball joint 43b).
Regarding claim 10, Reid as modified teaches a door closure mechanism as claimed in claim 1, and Reid further teaches further comprising a mount for supporting the drive screw (Pg. 2, lines 85-95; Fig. 1, spindle end portions 3a & 3b, bush 14, socket plug 15, stuffing box 16, gland 17).
Regarding claim 11, Reid as modified teaches a door closure mechanism according to claim 10, Reid further teaches further comprising an anti- rotation rod extending between the first and second mounting brackets, the first and second drive nuts having anti-rotation bores through which the anti-rotation rod extends (Pg. 2, lines 110-118, Fig. 3, guide rod 22, nut member 6 & 7).
Regarding claim 12, Reid as modified teaches a door mechanism as claimed in claim 1, Reid further teaches wherein the first and second drive linkages each comprise a pair of arms arranged on opposite sides of the first and second drive nuts (Fig. 1, nut members 6 & 7, elements 10 and 11, see annotated figure of fig. 1 below).
Regarding claim 13, Reid as modified teaches a door mechanism as claimed in claim 1, and however, Reid as modified fails to teach wherein the door comprises a peripheral seal for sealing against a seat in a surrounding structure.
Geiser teaches of a valve with a peripheral seal for sealing against a seat in a surrounding structure (Fig. 2, O-ring 9).
Specifically, the combination the examiner has in mind is to add the O-ring of Geiser to the valve of Reid.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Geiser to modify Reid as 
Regarding claim 14, Regarding claim 14, Reid teaches a door assembly comprising (Pg. 2, lines 58-62; Fig. 1, valve element 1):
a door opening (Pg. 2, lines 58-62; Fig. 1, valve element 1); and
a door mechanism movable to open and close the door opening, the door mechanism comprising (Pg. 1, lines 71-83):
a door (Fig. 1, valve element 1); and
a door closure mechanism for moving the door between a first, open, position and second, closed position, the door closure mechanism comprising (Pg. 1, lines 71-83):
a drive screw (Fig. 1, spindle 3), the drive screw having a first, right handed thread portion and a
second, left handed thread portion (Pg. 2, lines 63-65; Fig. 1, screw threads 4 & 5);
a first drive nut threadedly engaged with the first thread portion (Pg. 2, lines 63-67; Fig. 1, nut-
member 6);
a second drive nut threadedly engaged with the second thread portion (Pg. 2, lines 63-67; Fig. 1,
nut-member 7);
a first drive linkage pivotally coupled to the first drive nut at one end and to the door at a
second, opposed end (Fig. 1, links 8, element 10, common pivot 12, lug 13);
a second drive linkage pivotally coupled to the second drive nut at one end and to the door at a
second, opposed end (Fig. 1, links 8, element 11, common pivot 12, lug 13);
wherein rotation causes the first and second drive in opposite directions along the drive screw
so as to raise or lower the door relative to the drive screw (Pg. 2, lines 70-74).
Reid fails to teach a drive motor coupled to a drive screw, the drive screw having a first, right
handed thread portion and a second, left handed thread portion;

and a stabilizer for resisting rotation of the door relative to the universal joint.
Guler teaches a drive arrangement for a hatch that has a drive motor (Fig. 3, drive motor 7) coupled to a drive screw (drive worm 30), the drive screw having a first, right handed thread portion and a second, left handed thread portion (¶ [0041], worm threads which run opposite one another); 
whereby rotation of the drive motor causes the first and second drive in opposite directions along the drive screw so as to raise or lower the door relative to the drive screw (¶ [0041], see Fig. 3, dotted line represents movement of lever);
Specifically, the combination the examiner has in mind is to add the drive motor, drive screw and opposing threads to the lever of Reid. 
 It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Guler to modify Reid to include the above combination. Doing so would allow for easier operation as opposed to manual actuation (¶ [0006]).
Geiser teaches of a valve with a stabilizer for resisting rotation of the door relative to the universal joint (Fig. 2, spring 51, ball joint 43b). 
Specifically the combination the examiner has in mind is to add the spring and ball joint of Geiser to the valve of Reid. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Geiser to modify Reid to include the above combination. Doing so would allow for the spring to connect with the valve closure beam and the support to ensure that the sealing surface rests flat over the opening (Column 15, lines 17-33).
Regarding claim 15, Reid as modified teaches a door as claimed in claim 14, wherein the door defines a recess into which the door moves into and out of engagement; wherein optionally the door extends into the opening so as to lie substantially flush with a surface surrounding the recess (Pg. 1, lines 76-80; Fig. 2, annular valve seat member 21).
Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation “flexible element(s)” in light of the 112 (f) interpretation above is unique as none of the prior art of record teaches of a flexible pin. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762